NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 06 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50046

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00050-GAF-17

 v.
                                                 MEMORANDUM*
LOUIS DOWDELL, III, AKA Blackey,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                      Argued and Submitted October 20, 2015
                               Pasadena, California

Before: RAWLINSON and NGUYEN, Circuit Judges and BOULWARE,** District
Judge.

      Louis Dowdell, III appeals the denial of his motion to withdraw his guilty

plea to a charge of Racketeer Influenced and Corrupt Organizations (“RICO”)



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard F. Boulware, District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
conspiracy in violation of 18 U.S.C. § 1962(d). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in denying Dowdell’s motion

to withdraw his guilty plea.1 The district court adequately informed Dowdell of the

elements of the RICO conspiracy offense. Dowdell was properly instructed that he

was pleading guilty to a RICO conspiracy with an enhanced sentence due to the

predicate crime of conspiracy to commit murder with malice aforethought. The

government was not required to prove an overt act in furtherance of the conspiracy

to commit murder. Salinas v. United States, 522 U.S. 52, 63 (1997); see also

United States v. Frega, 179 F.3d 793, 810 n.21 (9th Cir. 1999). Moreover, there

was a sufficient factual basis to support the plea. United States v. Alber, 56 F.3d

1106, 1110 (9th Cir. 1995). Dowdell admitted that he was a respected older

member of the gang who was contacted when other members planned activities in

his neighborhood, and that he spoke with a co-defendant and agreed that the gang

should kill a former member.

      AFFIRMED.



      1
        Because Dowdell’s arguments concern whether he knowingly and
voluntarily entered into his plea agreement, we reach the merits of the appeal
despite the waiver of appeal rights contained in the agreement. United States v.
Michlin, 34 F.3d 896, 898 (9th Cir. 1994).

                                          2